Citation Nr: 1818245	
Decision Date: 03/22/18    Archive Date: 04/03/18

DOCKET NO.  07-33 612	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to a separate compensable rating for diabetic foot ulcers. 

2.  Entitlement to an extraschedular rating based on individual disabilities. 

3.  Entitlement to a total disability rating based on individual unemployability due to service-connected disability (TDIU).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

C. Bosely, Counsel


INTRODUCTION

The Veteran served on active duty with the United States Army from April 1968 to March 1971.  He was awarded the Purple Heart Medal for his service in the Republic of Vietnam.

These matters originally came to the Board of Veterans' Appeals (Board) on appeal from December 2005 and June 2008 rating decisions by Department of Veterans Affairs (VA) Regional Offices (RO).  In April 2010, the Veteran testified at a hearing before the undersigned.  In July 2010, January 2014, and September 2014 the Board, among other things, remanded the issues on appeal to the agency of original jurisdiction (AOJ) for additional development.  

The Board also remanded a claim of service connection for erectile dysfunction (ED) secondary to diabetes.  Upon remand, the RO issued a rating decision in December 2017 granting service connection for ED as a component of diabetes and also granting special monthly compensation for this condition.  The December 2017 rating decision represents a complete grant of the benefits sought on appeal and therefore this issue is no longer before the Board.  See 38 C.F.R. §§ 20.200, 20.201, 20.302 (2017); Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1997).


FINDINGS OF FACT

1.  At no time during the pendency of the appeal did the Veteran have diabetic foot ulcers or other compensable diabetic skin complications in the lower extremities.  

2.  At all times during the pendency of the appeal the Veteran's service-connected symptoms are either contemplated by the rating schedule or do not result in marked interference with employment, frequent hospitalization, or other factors.  

3.  At all times during the pendency of the appeal the Veteran's service-connected disability picture is not shown to prevent him from obtaining and maintaining all forms of substantially gainful employment consistent with his educational and occupational background.


CONCLUSIONS OF LAW

1.  The criteria for the assignment of a separate compensable disability rating for diabetic foot ulcers are not met at all times during the pendency of the appeal.  38 U.S.C. §§ 1155, 5103, 5103A, 5107 (2012); 38 C.F.R. § 4.118, Diagnostic Codes 7800 to 7806, 7819, 7825 (2008); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.2, 4.3, 4.7, 4.119 Diagnostic Code 7913 (2017). 

2.  The criteria for the assignment of an extraschedular disability rating are not met at all times during the pendency of the appeal.  38 U.S.C. §§ 1155, 5103, 5103A, 5107 (2012); 38 C.F.R. §§ 3.102, 3.159, 3.321 (2017). 

3.  The criteria for the assignment of a total rating based on individual unemployability due to service-connected disability are not met at all times during the pendency of the appeal.  38 U.S.C. §§ 1155, 5103, 5103A, 5107 (2012); 38 C.F.R. §§ 3.159, 3.340, 3.341, 4.16 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify and Assist

In this appeal, the Veteran is challenging the initial evaluations assigned following the grant of service connection for his disabilities.  In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the United States Court of Appeals for Veterans Claims (Court) held that in cases where service connection has been granted and initial disability evaluations have been assigned, the service connection claims have been more than substantiated, they have been proven, thereby rendering § 5103(a) notice no longer required because the purpose that the notice is intended to serve has been fulfilled.  Dingess, 19 Vet. App. at 490-91; see also Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007). 

As to all the issue on appeal, the Board finds that even if VA had an obligation to provide additional notice under 38 U.S.C. § 5103(a) and failed to do so, this notice problem does not constitute prejudicial error in this case because the record reflects that a reasonable person could be expected to understand what was needed to substantiate the claims after reading the rating decision, the statement of the case, the supplemental statements of the case, and the Board remands.  See Shinseki v. Sanders, 129 S.Ct. 1696 (2009). 

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000), also requires VA to make reasonable efforts to help a claimant obtain evidence necessary to substantiate the claims.  38 U.S.C. § 5103A; 38 C.F.R. § 3.159(c)(d).  VA will help a claimant obtain records relevant to the claim(s) whether or not the records are in Federal custody, and VA will provide a medical examination and/or opinion when necessary to make a decision on the claim.  38 C.F.R. § 3.159 (c)(4).  Here, VA has met the duty to assist the Veteran in the development of the claims being decided because his service treatment records have been obtained and appear to be complete.  Also, VA obtained VA and private treatment records, plus records from the Social Security Administration (SSA) in connection with the Veteran's claim for benefits with that agency.  Where any private medical records were not directly obtained by VA, the SSA file contains comprehensive private medical records, plus that agency's own medical evaluations. 

The Veteran has undergone numerous VA examinations in connection with this appeal, most recently in October 2017.  The Board finds that the VA examinations are adequate to decide the appeal.  The examiners reviewed the claims file, including the service treatment records, examined the Veteran and reported relevant clinical findings, and provided medical findings directly pertinent to the instant medical questions raised in this appeal.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006); 38 U.S.C. § 5103A (d)(2) (West 2002).  Because the evidence of record is otherwise adequate to fully resolve the matter, no further VA examination is necessary.  See 38 C.F.R. § 3.159 (c)(4) (2013).  

The Board also finds that there was substantial compliance with the September 2014 Board remand directives.  Specifically, the Veteran's VA treatment records from Montgomery were obtained and associated with the claims file.  Next, as directed, the Veteran underwent a VA examination in October 2017 to evaluate whether he had diabetic foot ulcers.  He was also evaluated in October 2017 to address the impact of his service-connected disabilities on employability.  Finally, the matter was readjudicated in a December 2017 supplemental statement of the case (SSOC), as directed by the Board.  Accordingly, there was substantial compliance with the prior Board remand directives, and no further remand is necessary.  See Stegall v. West, 11 Vet. App. 268 (1998); see D'Aries v. Peake, 22 Vet. App. 97, 104-05 (2008).

For the above reasons, the Board finds the duties to notify and assist have been met, all due process concerns have been satisfied, and the appeal may be considered on the merits at this time.

In adjudicating the claim below, the Board has reviewed all of the evidence in the Veteran's Virtual VA and VBMS claims files.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that all the evidence submitted by the Veteran or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claims and what the evidence in the claims files shows, or fails to show, with respect to the claims.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000); Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).


II.  Foot Ulcers

When this case was last before the Board in September 2014, the Board granted a 40 percent disability rating for diabetes.  The Board also remanded the instant issue of entitlement to a separate compensable rating for diabetic foot ulcers.  The Board explained that the claim for a higher disability rating for diabetes raised the issue of whether a compensable rating was warranted for diabetic foot ulcers, but the evidentiary record was not entirely adequate to evaluate that condition.  As such, the Board found that a new VA examination was necessary.  

The issue has now been returned to the Board for further adjudication.  The Board notes that the Veteran's underlying claim for an increased for diabetes arose in May 2005.  Hence, the instant appeal period begins from that time.  

A.  Applicable Law

Ratings are based on a schedule of reductions in earning capacity from specific injuries or combination of injuries.  The ratings shall be based, as far as practicable, upon the average impairments of earning capacity resulting from such injuries in civil occupations.  38 U.S.C. § 1155.  Generally, the degrees of disability specified are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability.  38 C.F.R. § 4.1.

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2017).  When after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding the degree of disability such doubt will be resolved in favor of the claimant.  38 U.S.C. § 5107(b); 38 C.F.R. §§ 3.102, 4.3.  

The rating schedule for evaluating diabetes provides that complications of diabetes are to be evaluated separately.  See 38 C.F.R. § 4.119, Diagnostic Code (DC) 7913, Note (1).  

Skin disabilities are evaluated under 38 C.F.R. § 4.118.  

As relevant, the applicable rating schedule is set forth as follows:

7819   Benign skin neoplasms:

Rate as disfigurement of the head, face, or neck (DC 7800), scars (DC's 7801, 7802, 7803, 7804, or 7805), or impairment of function



Rating
7800 Disfigurement of the head, face, or neck:

With visible or palpable tissue loss and either gross distortion or asymmetry of three or more features or paired sets of features (nose, chin, forehead, eyes (including eyelids), ears (auricles), cheeks, lips), or; with six or more characteristics of disfigurement
80
With visible or palpable tissue loss and either gross distortion or asymmetry of two features or paired sets of features (nose, chin, forehead, eyes (including eyelids), ears (auricles), cheeks, lips), or; with four or five characteristics of disfigurement
50
With visible or palpable tissue loss and either gross distortion or asymmetry of one feature or paired set of features (nose, chin, forehead, eyes (including eyelids), ears (auricles), cheeks, lips), or; with two or three characteristics of disfigurement
30
With one characteristic of disfigurement
10
Note (1):The 8 characteristics of disfigurement, for purposes of evaluation under § 4.118, are:
Scar 5 or more inches (13 or more cm.) in length.
Scar at least one-quarter inch (0.6 cm.) wide at widest part.
Surface contour of scar elevated or depressed on palpation.
Scar adherent to underlying tissue.
Skin hypo-or hyper-pigmented in an area exceeding six square inches (39 sq. cm.).
Skin texture abnormal (irregular, atrophic, shiny, scaly, etc.) in an area exceeding six square inches (39 sq. cm.).
Underlying soft tissue missing in an area exceeding six square inches (39 sq. cm.).
Skin indurated and inflexible in an area exceeding six square inches (39 sq. cm.).
Note (2): Rate tissue loss of the auricle under DC 6207 (loss of auricle) and anatomical loss of the eye under DC 6061 (anatomical loss of both eyes) or DC 6063 (anatomical loss of one eye), as appropriate.
Note (3): Take into consideration unretouched color photographs when evaluating under these criteria.
7801 Scars, other than head, face, or neck, that are deep or that cause limited motion:
Area or areas exceeding 144 square inches (929 sq.cm.)
40
Area or areas exceeding 72 square inches (465 sq. cm.)
30
Area or areas exceeding 12 square inches (77 sq. cm.)
20
Area or areas exceeding 6 square inches (39 sq. cm.)
10
Note (1): Scars in widely separated areas, as on two or more extremities or on anterior and posterior surfaces of extremities or trunk, will be separately rated and combined in accordance with § 4.25 of this part.
Note (2): A deep scar is one associated with underlying soft tissue damage.
7802 Scars, other than head, face, or neck, that are superficial and that do not cause limited motion:
Area or areas of 144 square inches (929 sq. cm.) or greater
10
Note (1): Scars in widely separated areas, as on two or more extremities or on anterior and posterior surfaces of extremities or trunk, will be separately rated and combined in accordance with § 4.25 of this part.
Note (2): A superficial scar is one not associated with underlying soft tissue damage.
7803 Scars, superficial, unstable
10
Note (1): An unstable scar is one where, for any reason, there is frequent loss of covering of skin over the scar.
Note (2): A superficial scar is one not associated with underlying soft tissue damage.
7804 Scars, superficial, painful on examination
10
Note (1): A superficial scar is one not associated with underlying soft tissue damage.
Note (2): In this case, a 10-percent evaluation will be assigned for a scar on the tip of a finger or toe even though amputation of the part would not warrant a compensable evaluation.
(See § 4.68 of this part on the amputation rule.)
7805 Scars, other; Rate on limitation of function of affected part.
7806 Dermatitis or eczema.
More than 40 percent of the entire body or more than 40 percent of exposed areas affected, or; constant or near-constant systemic therapy such as corticosteroids or other immunosuppressive drugs required during the past 12-month period
60
20 to 40 percent of the entire body or 20 to 40 percent of exposed areas affected, or; systemic therapy such as corticosteroids or other immunosuppressive drugs required for a total duration of six weeks or more, but not constantly, during the past 12-month period
30
At least 5 percent, but less than 20 percent, of the entire body, or at least 5 percent, but less than 20 percent, of exposed areas affected, or; intermittent systemic therapy such as corticosteroids or other immunosuppressive drugs required for a total duration of less than six weeks during the past 12-month period
10
Less than 5 percent of the entire body or less than 5 percent of exposed areas affected, and; no more than topical therapy required during the past 12-month period
0
Or rate as disfigurement of the head, face, or neck (DC 7800) or scars (DC's 7801, 7802, 7803, 7804, or 7805), depending upon the predominant disability.

The Board notes that as of October 23, 2008, the schedular criteria for evaluating scars were amended.  The amendments, however, apply only to claims received on or after October 23, 2008, or if a veteran requests review under the amended diagnostic criteria.  The instant claim was received in May 2005, which was before October 23, 2008, and the Veteran has not requested review under the amended criteria.  Accordingly, the amendments do not apply to the present case.  See 38 C.F.R. § 4.118 (2011); 73 Fed. Reg. 54708 (Sept. 23. 2008).  In any event, a separate disability rating is not denied herein because there are noncompensable complications of diabetes in the feet, but because there are no complications.  Thus, any amendments to the rating schedule are immaterial to the outcome of this issue.  

B.  Discussion

In this case, a separate compensable disability rating for diabetic foot ulcers is not assignable.  

According to a July 2015 VA examination, the Veteran had a history of diabetic foot ulcers beginning in 2014, which began as a redness between his left first and second toes.

Based on this examination, the Board remanded for a new VA examination.  Upon remand, further VA medical records and a new VA examination were obtained.  

An October 2017 VA examiner found no current diagnosis of diabetic foot ulcers.  The VA examiner found no medical records in the longitudinal trend of diabetic foot evaluations showing a diagnosis of diabetic foot ulcer.  

The Veteran's VA medical records are consistent with the October 2017 VA examiner's review as opposed to the July 2015 VA examiner's.  See Owens v. Brown, 7 Vet. App. 429, 433 (1995) (holding that VA may favor the opinion of one competent medical expert over that of another when decision makers give an adequate statement of reasons and bases).  Most notably, the Veteran was seen in April 2013 for a tick bite.  This caused an ulceration with cellulitis.  On follow-up later in April 2013, there were no ulcers; the ulcer had healed.  

This April 2013 tick bite appears to have been the ulcer identified by the July 2015 VA examiner.  Although the VA examiner indicated that the ulcer occurred in 2014 instead of 2013, the ulcer was on the same foot and was treated by the same doctor cited by the VA examiner.  Thus, it appears to be the same.  On this basis, because the ulcer was caused by a tick bite and not by diabetes, a separate compensable disability rating cannot be assigned for that symptomatology.  See Mittleider v. West, 11 Vet. App. 181, 182 (1998) (per curiam).  

There is otherwise no indication of diabetic ulcers.  Beginning from an October 2005 VA diabetic foot screening through an April 2017 VA Podiatry evaluation, plus the October 2017 VA examination, the medical records affirmatively show that the Veteran did not have ulcers related to diabetes.  Of note, he complained during treatment in February 2012 that he had a raw spot that he could not see.  He gave similar testimony at the April 2010 Board hearing: that he had the perception of a raw spot that he could not find when he looked.  Board Hr'g Tr. 7.  A separate disability rating, however, may not be assigned under the rating schedule for evaluating the skin based on the perception of a raw spot absent some identifiable lesion that can be measured and observed.  See 38 C.F.R. § 4.118; also see Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007) (holding that pain alone is not a disability but must affect some aspect of "the normal working movements of the body"); Mitchell v. Shinseki, 25 Vet. App. 32, 36-38 (2011).  

There are otherwise no compensable diabetic skin complications in the lower extremities.  In a May 2012 letter, the Veteran's sister, who identified herself as a Registered Nurse, indicated that he had frequent patches of hives.  A July 2015 VA skin examiner indicated cold-induced urticaria.  A December 2010 VA medical record shows complaints of hives during the cold weather.  A November 2006 VA dermatology consultation shows that he complained of breaking out in "whelps" with exposure to cold environments.  He was seen at a VA emergency room for these complaints in April 2006.  

A disability rating for urticaria can be assigned under the rating schedule pursuant to DC 7825 of § 4.118.  A compensable, 10 percent rating is warranted for recurrent episodes occurring at least four times during the past 12-month period, and; responding to treatment with antihistamines or sympathomimetics.  See 38 C.F.R. § 4.118, DC 7825.  Here, the evidence does not directly relate these symptoms to diabetes.  To the extent it indirectly relates them to diabetes, the July 2015 VA examination found that the Veteran had two episodes during the past twelve months, which only happened during the cold months.  Because this was less than four times, it did not meet the compensable criteria.  The later medical evidence does not indicate more frequent symptoms.   

Aside from this symptomatology, the VA medical records, such as in October 2006, August 2009, and September 2010, indicate corns, callouses, tinea pedis, and deformed toenails.  A January 2008 VA diabetes examiner also indicated dermatitis of the legs.  However, a separate rating is not assignable because these symptoms are not established as secondary to diabetes.  The July 2015 VA examiner did not indicate these conditions as secondary to diabetes.  Likewise, VA diabetes examinations in September 2005, January 2008, and April 2014 only identify peripheral neuropathy and cardiac disease as conditions secondary to diabetes.  In this context, the examiners were asked to identify any symptoms or conditions secondary to diabetes.  Thus, it must be assumed that any other complications of diabetes would have been recorded if present.  Because the examiners did not identify any other medical complications associated with diabetes, it is assumed that these other skin abnormalities in the feet are not secondary to diabetes.  See AZ v. Shinseki, 731 F.3d 1303 (Fed. Cir. 2013); cf. Buczynski v. Shinseki, 24 Vet. App. 221, 223-24 (2011).  Therefore, the Board has no evidentiary foundation to assign a separate disability rating for any other symptomatology.  

A March 2014 VA examination indicated trophic changes in the lower extremities secondary to peripheral neuropathy.  The question of referral for an extraschedular rating on the basis of these symptoms is discussed herein below.  

In sum, the Board finds that the preponderance of the evidence is against assignment of a separate compensable schedular rating for diabetic foot ulcers  As such, the benefit-of-the doubt doctrine is not applicable, and the appeal is denied.  

III.  Extraschedular Rating

In its September 2014 remand, the Board remanded the issue of entitlement to an extraschedular rating based on an individual or combined disability basis.  The Board found that this issue was intertwined with the other issues remanded.  As the remaining remanded issues are now being adjudicated, this issue is also ready for appellate disposition.  

As a threshold matter, the Veteran's service-connected disabilities at issue are coronary artery disease (CAD), diabetes,  peripheral neuropathy of the right and left lower extremities, tinnitus, and bilateral hearing loss.  However, those issues were not previously before the Board as a component of this appeal.  Accordingly, they are not included in the present consideration.  See Yancy v. McDonald, 27 Vet. App. 484, 495-96 (2016). 

Also, the law applicable to this claim was amended after the Board's September 2014 remand.  Effective January 1, 2018, an extraschedular evaluation is to be applied to an individual service-connected disability when the disability is so exceptional or unusual that it makes application of the regular rating schedule impractical.  An extraschedular evaluation may not be based on the combined effect of more than one service-connected disability.  82 Fed. Reg. 57830 (Dec. 8, 2017).  

Accordingly here, an extraschedular rating cannot be assigned as matter of law on a combined disability basis.  That aspect of the Veteran's remanded appeal is moot, and no further discussion is warranted as to that theory of entitlement.  

A.  Applicable Law

Ratings shall be based, as far as practicable, upon the average impairments of earning capacity with the additional proviso that the Secretary shall from time to time readjust this schedule of ratings in accordance with experience.  To accord justice to the exceptional case where the schedular evaluation is inadequate to rate a single service-connected disability, the Director of Compensation Service or his or her delegate is authorized to approve on the basis of the criteria set forth in this paragraph (b), an extra-schedular evaluation commensurate with the average impairment of earning capacity due exclusively to the disability.  The governing norm in these exceptional cases is a finding by the Director of Compensation Service or delegatee that application of the regular schedular standards is impractical because the disability is so exceptional or unusual due to such related factors as marked interference with employment or frequent periods of hospitalization.  38 C.F.R. § 3.321(b)(1); Thun v. Peake, 22 Vet. App. 111 (2008).

B.  Discussion

In this case, referral for extraschedular consideration is not warranted.  

With regard to the Veteran's CAD, diabetes, and peripheral neuropathy, the rating schedule generally contemplates his symptoms, as discussed in great detail in the Board's prior decision in September 2014.

However, there are some symptoms not expressly contemplated.  For example, regarding CAD, a private August 2011 Cardiology consultation noted CAD with recurrent chest pain.  Regarding diabetes, medical records in December 2013 indicated nausea due to diabetes medication.  In November 2014, the Veteran's wife wrote a letter stating that his diabetes medication acted like a laxative, such that the Veteran would go to the bathroom often and spend more time in the bathroom.  Also, as indicated, the Veteran has reported a perception of having raw, ulcerated spots on the skin of his legs and feet.  Regarding peripheral neuropathy, a March 2014 VA examination indicated trophic changes in the lower extremities involving smooth shiny skin and loss of hair on the legs.  Similarly, his wife wrote in November 2014 that the Veteran had caused some sores on his legs from scratching his legs.  These symptoms are not expressly contemplated by the applicable diagnostic codes.  See 38 C.F.R. §§ 4.104, DC 7005; 4.119, DC 7913; 4.124a, DCs 8520, 8526.  

Notwithstanding these symptoms, there was not a marked interference with employment on the basis of the individual symptoms.  The Veteran stopped working in May 2006, but as discussed in greater detail herein below, it was his contemplated peripheral neuropathy symptoms, and not these noncontemplated symptoms, that affected him at work.  Since that time, he was not working, but there is no indication that these symptoms would have had a materially different impact on his employment in comparison with the time period when he was working.  Thus, there is no earnings-related impact that could be made up for by an extraschedular rating.  See King v. Shulkin, No. 16-2959, 2017 U.S. App. Vet. Claims LEXIS 1829, at *8-9 (Vet. App. Dec. 21, 2017).  

Likewise, the Veteran was admitted to a private emergency room in November 2006 due to his CAD.  There were not, however, frequent periods of hospitalization.  

For these reasons, referral for consideration of an extraschedular rating for these disabilities is not warranted.  See Owens, supra.

IV.  TDIU

The Veteran is also seeking a TDIU.  His appeal for a TDIU was raised as a component of an increased rating claim filed in May 2005, thereby beginning the appeal period now before the Board. 

A February 2018 appellate brief from the Veteran's representative indicated that a pending claim of service connection for PTSD would impact the outcome of the TDIU issue.  Since that time, in February 2018, the Veteran withdrew his appeal as to the PTSD claim.  Accordingly, there is no reason to defer consideration of the TDIU issue on this basis.

In a March 2012 VA Form 21-8940, the Veteran wrote that he last worked full-time, became too disabled to work, and his disability first affected full-time employment in May 2005.  The service-connected disability preventing him from securing or following any substantial gainful employment was coronary artery disease.  He wrote that he completed a high school education, but had no other education or training.  

In a March 2013 VA Form 21-8940, the Veteran gave the same information, except that he added diabetes and PTSD as additional two disabilities preventing him from working.  

In a November 2014 VA Form 21-8940, the Veteran wrote that his disability first affected full-time employment beginning in the 1980s, he last worked full-time in 2005, but became too disabled to work in 2007.  Also, the disabilities preventing him from securing or following any substantial gainful employment were diabetes, peripheral neuropathy, erectile dysfunction (ED), and CAD.  He added that due to PTSD, sleep apnea, exposure to Agent Orange, and COPD, he could not hold a job to work. 

A.  Applicable Law

Under the applicable criteria, total disability ratings based on individual unemployability may be assigned where the schedular rating is less than total, when it is found that the disabled person is unable to secure or follow a substantially gainful occupation as a result of a single service-connected disability ratable at 60 percent or more, or as a result of two or more service-connected disabilities, provided that one of those disabilities is ratable 40 percent or more, and there is sufficient additional service-connected disability to bring the combined rating to 70 percent or more.  38 C.F.R. §§ 3.340, 3.341, 4.16.  For the purpose of meeting these schedular criteria, disabilities of one or both upper extremities, or of one or both lower extremities, including the bilateral factor, if applicable; disabilities resulting from common etiology or a single accident; disabilities affecting a single body system, e.g. orthopedic, digestive, respiratory, cardiovascular-renal, neuropsychiatric; and multiple injuries incurred in action, will be considered as one disability.  38 C.F.R. § 4.16(a). 
 
It is also the established policy of the Department of Veterans Affairs that all veterans who are unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities shall be rated totally disabled.  Therefore, rating boards should submit to the Director, Compensation Service, for extra-schedular consideration all cases of veterans who are unemployable by reason of service-connected disabilities, but who fail to meet the percentage standards set forth in paragraph (a) of this section.  The rating board will include a full statement as to the veteran's service-connected disabilities, employment history, educational and vocational attainment and all other factors having a bearing on the issue.  38 C.F.R. § 4.16(b).  The Board is required to obtain the Director's decision before it may award extraschedular TDIU.  Wages v. McDonald, 27 Vet. App. 233, 236 (2015).

B.  Discussion

In this case, a TDIU is not warranted.

The Veteran is service-connected for (1) CAD associated with diabetes with erectile dysfunction rated as 30 percent from November 2007, and 100 percent from July 2015; (2) diabetes with erectile dysfunction rated as 40 percent from May 2005; (3) peripheral neuropathy, left lower extremity, associated with diabetes, rated as 10 percent from May 2005; (4) peripheral neuropathy, right lower extremity, associated with diabetes, rated as 	10 percent from May 2005; (5) peripheral neuropathy, anterior crural nerve, right lower extremity, associated with diabetes, rated as 10 percent from May 2005; (6) peripheral neuropathy, anterior crural nerve, left lower extremity, associated with diabetes, rated as 10 percent from May 2005; (7) tinnitus rated as 10 percent from March 2012; and (8) bilateral sensorineural hearing loss rated as noncompensable from March 2012 and 10 percent from June 2015.  

The Veteran's combined disability rating was 60 percent from May 2005; 70 percent from November 2007; 80 percent from March 2012, and 100 percent from July 2015.  

Because diabetes and associated peripheral neuropathy arise from a common etiology, diabetes, they are considered as one disability.  38 C.F.R. § 4.16(a)(2).  Therefore, the Veteran's combined disability rating meets the criteria for award of a schedular TDIU since May 2005 because there is one disability, diabetes and peripheral neuropathy, rated at 60 percent or more.  See 38 C.F.R. §§ 4.16(a), 4.25, 4.26.  

On this basis, the evidence does not show that the Veteran's disabilities precluded employment since May 2006, when he stopped working.  

There has been some question as to when he actually stopped working.  He wrote in his VA 21-8940 forms that he stopped work in May 2005.  However, he reported during VA treatment in October 2005 and May 2006 that he was still working.  In October 2006, he stated that he had given up his job in May 2006.  A May 2006 statement from the Veteran's last employer confirms that he stopped working in May 2006.  

The SSA found him disabled under its criteria beginning from May 2006 due to an unrelated disability and peripheral neuropathy.  Consistent with SSA's determination, the remaining evidence shows that it was a combination of his nonservice-connected disabilities, and not the service-connected disabilities alone, that precluded employment.  

The SSA records, including a February 2007 evaluation, indicate that his ability to function in a work setting would probably be borderline if he were physically capable of performing all duties.  A February 2007 SSA Psychiatric Review Technique also indicated that the Veteran was mentally capable, but had physical limitations inhibiting his ability to return to past work.  A February 2007 Physical Residual Functional Capacity Assessment contradicted these findings by explaining that the degree to which he was limited by peripheral neuropathy, which was his major complaint, was out of proportion to the current medical evidence.  

Consistent with the SSA evaluation, VA examinations in August 2010 and March 2012 found that the Veteran was inactive by choice.  The March 2012 VA examination explained that the cardiac evidence indicated a higher capability to do physical activity, and the medical records for diabetes showed functional limitations, but not ones that prevented employment.  The March 2012 VA examiner reviewed the Veteran's medical records, but found no evidence that the Veteran's disabilities restricted his activities or interfered with his ability to obtain and maintain employment.

A June 2013 VA examiner found that, when considering only the service-connected disabilities, the Veteran might not be able to perform manual work, but these conditions did not likely prevent him from performing sedentary work.  

At a March 2014 VA examination, the Veteran was found to have a metabolic equivalents (METS) capacity (pertaining to his heart) allowing activities such as walking 1 flight of stairs, golfing (without cart), mowing the lawn (push mower), and heavy yard work (digging).  A VA Peripheral Neuropathy examination at that same time indicated a functional impact on light yard work; walking more than usual, long distance or standing for long periods, and no stairs.  

At an October 2017 VA examination, his peripheral neuropathy was found to affect his physical employment by interfering with working in large buildings such as a warehouse, or outside walking long distances, or on uneven terrain.  The VA examiner found no effect on sedentary employment.

The outpatient medical records are also consistent.  An outpatient record from September 2006, shortly after he stopped working, shows that he could walk a couple of miles without too much difficulty, and he could walk 30 minutes if going up and down hills, although his condition had "recently deteriorated."  According to a 2006 private Cardiology consultation, the Veteran had, over the past several months, a markedly diminished exercise capacity and increasing exertional dyspnea with chest pain such that he must sit down and rest for up to an hour after activity.  

The Veteran was not always consistent in reporting this reduced functional capacity.  

In February 2009, it was noted that he had to stop during his mile walk due to shortness of breath and his feet hurting.  In June 2009, he reported walking for approximately 30 minutes.  In December 2009, he reported working outside "a lot."  In January 2010, he reported walking "about an hour a day."  Four months later, at the April 2010 Board hearing, the Veteran indicated that he could walk for no more than 30 minutes and could not do yard work, such as raking the yard.  Board Hr'g Tr. 5, 24.  Three months afterward, in July 2010, the Veteran reported that he still did yard work although he could not walk as far.  At a February 2011 VA Pulmonary consultation, the Veteran reported being able to walk approximately 30 minutes.  At VA in June 2011, the Veteran reporting doing gardening and taking walks.  In December 2011, he reported aching in his calves, but was running back and forth to assist several family members having serious health issues.  Then at VA in March 2012, he reported walking one block every day.  At VA in December 2013,  he again reported working in his yard during the day.  

By the time of a July 2014 VA Primary Care consult, the Veteran reported "now" using electric carts when going shopping because his feet hurt although he could ambulate with a straight cane.  Thereafter, he walked with a cane, as shown most recently at an April 2017 VA Podiatry consultation.  

The Veteran also complained of shortness of breath after walking.  An October 2010 VA examiner concluded that this was more likely that not psychological in origin.  A February 2011 VA Pulmonary consultation resulted in a similar assessment.  

In a September 2010 statement, the Veteran disputed the finding that he was inactive by choice.  Correspondingly, he submitted multiple statements from his spouse, relatives, and friends indicating that the Veteran was severely impaired by his disabilities.  It is generally within the competence of a lay person to identify and observe the effects of a disability under the ordinary conditions of daily life.  Moreover, the Veteran's disabilities manifest with some symptoms readily observable by a lay person, such as difficulty walking and shortness of breath.  Accordingly, the lay evidence is competent evidence to this extent.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Petitti v. McDonald, 27 Vet. App. 415, 427-28 (2015); Fountain, 27 Vet. App. at 274-75.  

However, the questions at issue here involve whether such symptoms are due to his service-connected disabilities alone.  Aside from his sister who identified herself as a Registered Nurse (but did not give an opinion on the material issue of fact), the lay statements are useful in understanding the Veteran's symptoms that they are competent to identify and the effect of the disability on his daily life, but do not provide a basis for finding that his symptoms and functional impairments are attributable to a service-connected disability alone.  See Petitti, 27 Vet. App. at 427-28.

There is some positive medical evidence.  A May 2006 VA Mental Health statement indicates that the Veteran was "badly crippled" from his peripheral neuropathy.  An October 2006 statement from his private medical provider states that the Veteran stopped working because  he "was finding it extremely difficult to engage in his employment and was gradually getting worse."  This same private doctor wrote in an October 2007 letter that the Veteran "was not fit for engagement in employment," but listed his service-connected and nonservice-connected disabilities.  This same doctor wrote in an August 2009 statement that the Veteran was "obviously restricted in his activities" due to diabetes and peripheral neuropathy.  A March 2010 medical record from a private treatment provider noted that the Veteran did not exercise much because it hurt him to walk for any prolonged period.  

To this extent, there is no question that the Veteran is severely impaired.  The award of SSA disability benefits confirms this.  However, the Veteran's and witness's statements took into account his comprehensive disability picture instead of only his service-connected disabilities alone.  The favorable VA and private medical evidence also indicated either a severe impact on his ability to do physical work and/or considered the combined impact of his service-connected and nonservice-connected disabilities.  

On this basis, the evidence is not in equipoise in showing that the Veteran's disabilities alone would preclude sedentary employment at more than a marginal level.  The Veteran's wife emphasized in May 2012 and November 2014 statements that there was "no way he can work."  She explained that he could not work as a forklift driver due to safety considerations related to lack of feeling in his feet.  She also noted his inability to stand for prolonged periods, his difficulty staying awake, and his lack of computer skills.  

His wife's statements again contemplate his service-connected and nonservice-connected disabilities.  In this regard, his lack of computer skills and difficulty staying awake are due to nonservice-connected disabilities.  His impaired standing and walking, while relevant to physical employment, would not prevent sedentary employment involving primarily sitting.  His lack of computer skills, and related difficulty learning new skills, is not due to service-connected disabilities.  Stated differently, there is no probative evidence indicating that his service-connected CAD, diabetes, and/or peripheral neuropathy would preclude more than marginal sedentary employment when not considering his the nonservice-connected disabilities.  See Ortiz-Valles v. McDonald, 28 Vet. App. 65, 72 (2016); Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993); Pratt v. Derwinski, 3 Vet. App. 269, 272 (1992).  

To summarize, although he was unemployable during the appeal period, this was due to a combination of his service-connected and nonservice-connected disabilities.  As the Board is unable to take into consideration his nonservice-connected disabilities, the evidence does not support assignment of a TDIU during the appeal period, and the claim is denied.  


ORDER

A separate compensable disability rating for diabetic foot ulcers is denied at all times during the pendency of the appeal.  

An extraschedular rating is denied at all times during the pendency of the appeal.  

A TDIU is denied at all times during the pendency of the appeal.  



____________________________________________
NEIL T. WERNER
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


